IN THE

SUPREME COURT OF THE STATE OF ARIZONA

          DAVID M. MORGAN AND TERRI JO NEFF,
                     Petitioners,

                             v.

  HON. TIMOTHY DICKERSON AND HON. LAURA CARDINAL,
 JUDGES OF THE SUPERIOR COURT OF THE STATE OF ARIZONA,
           IN AND FOR THE COUNTY OF COCHISE,
                    Respondent Judges,

                            and

                  THE STATE OF ARIZONA,
                   Real Party in Interest.



                    No. CV-21-0198-PR
                    Filed June 14, 2022


  Special Action from the Superior Court in Cochise County
              The Honorable Timothy Dickerson
                The Honorable Laura Cardinal
               Nos. CR201700516, CR201800156

                        AFFIRMED


       Opinion of the Court of Appeals, Division Two
                  252 Ariz. 14 (App. 2021)

                   VACATED IN PART
        MORGAN/NEFF V. HONS. DICKERSON AND CARDINAL/STATE
                       Opinion of the Court

COUNSEL:

Evan Stele (argued), Sergey Harutyunyants, Rule 39(c) Certified Law
Students, Jacob M. Karr, Gregg P. Leslie, Rule 39(c) Supervising Attorneys,
First Amendment Clinic, Public Interest Law Firm, Sandra Day O’Connor
College of Law, Phoenix, Attorneys for David Morgan

Mark Brnovich, Arizona Attorney General, Marjorie S. Becklund (argued),
Assistant Attorney General, Tucson, Attorneys for Respondent Judges
Dickerson and Cardinal

Brian M. McIntyre, Cochise County Attorney, Michael A. Powell (argued),
Deputy County Attorney, Bisbee, Attorneys for State of Arizona

Roopali H. Desai, Andrew T. Fox, Coppersmith Brockelman PLC, Phoenix,
Attorneys for Amicus Curiae The Reporters Committee for Freedom of the
Press

Mark Brnovich, Arizona Attorney General, Jeffrey Sparks, Acting Chief
Counsel, Capital Litigation Section, Ginger Jarvis, Assistant Attorney
General, Phoenix, Attorneys for Amicus Curiae Arizona Attorney General




VICE CHIEF JUSTICE TIMMER authored the opinion of the Court, in which
CHIEF JUSTICE BRUTINEL and JUSTICES LOPEZ, BEENE,
MONTGOMERY, and KING joined. JUSTICE BOLICK concurred.




VICE CHIEF JUSTICE TIMMER, opinion of the Court:

¶1              The superior court in Cochise County uses “innominate
juries” for all criminal jury trials. Under that procedure, prospective and
impaneled jurors are referred to by numbers rather than by names
throughout open-court proceedings, although the court and the parties
know their identities. Consequently, although voir dire examinations and
trials are open for public viewing, observers are not provided jurors’ names
absent order of the court.
                                     2
        MORGAN/NEFF V. HONS. DICKERSON AND CARDINAL/STATE
                       Opinion of the Court


¶2             The issue here is whether the First Amendment to the United
States Constitution prohibits the court’s routine use of innominate juries.
Specifically, we are asked to decide whether the First Amendment provides
the public a qualified right of access to jurors’ names during voir dire,
thereby creating presumptive access to those names that can be overcome
only on a case-by-case basis by showing both a compelling state interest
and that denying access is a remedy narrowly tailored to serve that interest.
We hold the First Amendment does not prohibit the court’s practice.

                             BACKGROUND

¶3            This matter arises from two criminal cases that used
innominate juries without objection by either party.      In each case,
journalist David M. Morgan intervened and unsuccessfully sought access
to prospective and impaneled jurors’ names before and after trial. 1 On
special action review, the court of appeals consolidated the cases and
upheld the rulings.     Morgan v. Dickerson, 252 Ariz. 14, 15–16 ¶ 1
(App. 2021). In doing so, the court rejected Morgan’s arguments that the
Cochise County Superior Court’s innominate jury system is not authorized
under Arizona law and violates the First Amendment. See id. at 17 ¶ 9, 18
¶¶ 12–13.

¶4            Morgan sought review of the court of appeals’ opinion but
only as it concerns the First Amendment challenge. We accepted review
because the constitutionality of the innominate jury system is a recurring
issue of statewide importance.

                               DISCUSSION

                                      I.

¶5            Arizona law provides that “[t]he list of juror names or other
juror information shall not be released unless specifically required by law
or ordered by the court.” A.R.S. § 21-312(A); see also Ariz. R. Sup. Ct.
123(e)(10) (stating that juror-identifying information obtained in juror
questionnaires or during voir dire is confidential “unless disclosed in open

1 Terri Jo Neff, another journalist, joined Morgan in requesting access to the
jurors’ names. Although Neff participated in the proceedings below, she
did not join Morgan’s petition for review filed in this Court.

                                      3
        MORGAN/NEFF V. HONS. DICKERSON AND CARDINAL/STATE
                       Opinion of the Court

court or otherwise opened by order of the court”); Ariz. R. Crim. P. 23.3(b)
(requiring the court to refrain from naming jurors when polling the jury “to
ensure the jurors’ privacy”). Nevertheless, Morgan argues the First
Amendment provides a qualified right of public access to jurors’ names
during voir dire, which creates a presumption of access that can be
overcome only if a compelling state interest exists in a particular case to
shield the names, and denying access is a narrowly tailored remedy to serve
that interest. Consequently, he asserts the superior court’s presumptive
use of innominate juries in all cases violates the First Amendment.

¶6             It is worth noting that despite strained efforts to view his First
Amendment argument as consistent with § 21-312(A), Morgan effectively
challenges that statute’s facial validity. If the First Amendment right
attaches, it creates a presumption for access that can be overcome only by a
compelling interest in secrecy. Section 21-312(A) creates an inverse
presumption—prohibiting disclosure unless affirmatively required by law
or court order. These presumptions cannot coexist. If Morgan is correct,
application of § 21-312(A) would violate the First Amendment in every
circumstance, making it facially unconstitutional. See State v. Wein, 244
Ariz. 22, 31 ¶ 34 (2018) (stating that a statute is facially unconstitutional if
“no set of circumstances exists under which the [statute] would be valid”
(quoting United States v. Salerno, 481 U.S. 739, 745 (1987))). As the
challenging party, Morgan “bears the ‘heavy burden’ of demonstrating that
the restriction [in § 21-312(A)] is facially unconstitutional.” See id. at 26
¶ 10 (quoting Salerno, 481 U.S. at 745).

¶7            We review whether the First Amendment guarantees the
press and public a qualified right of access to jurors’ names during voir dire
de novo as an issue of constitutional law. See Fann v. State, 251 Ariz. 425,
432 ¶ 17 (2021).

                                       II.

                                       A.

¶8            The First Amendment, as applied to Arizona through the
Fourteenth Amendment, prohibits the state from “abridging the freedom
of speech, or of the press.” U.S. Const. amend. I. It does not explicitly
guarantee the press or public access to a criminal trial. Cf. U.S. Const.
amend. VI (“In all criminal prosecutions, the accused shall enjoy the right to
a speedy and public trial.” (emphasis added)); Gannett Co. v. DePasquale, 443

                                       4
        MORGAN/NEFF V. HONS. DICKERSON AND CARDINAL/STATE
                       Opinion of the Court

U.S. 368, 379–80 (1979) (holding the Sixth Amendment public trial
guarantee is personal to the accused). But because the First Amendment
“was enacted against the backdrop of the long history of trials being
presumptively open,” Richmond Newspapers, Inc. v. Virginia, 448 U.S.
555, 575 (1980) (plurality opinion), to “enhance[] both the basic fairness of
the criminal trial and the appearance of fairness so essential to public
confidence in the system,” Press-Enter. Co. v. Superior Court (Press-Enterprise
I), 464 U.S. 501, 508 (1984), and the explicit guarantees of free speech and a
free press necessitate the ability to gather information by observing
proceedings, the First Amendment implicitly guarantees the press and
public a coextensive right to attend criminal trials, Richmond Newspapers,
448 U.S. at 575–77, 580; see also Globe Newspaper Co. v. Superior Court, 457 U.S.
596, 606 (1982) (“And in the broadest terms, public access to criminal trials
permits the public to participate in and serve as a check upon the judicial
process—an essential component in our structure of self-government.”).

¶9            The access right guaranteed by the First Amendment is not
absolute, but qualified. See Globe Newspaper, 457 U.S. at 606–07. Criminal
trials are presumptively open to the public, and the court can close the
proceedings only if the state shows a compelling state interest for doing so
and that closure is a remedy narrowly tailored to serve that interest. See
id.

¶10             The Supreme Court has identified two complementary
considerations for deciding whether the First Amendment affords the
public a qualified right to access criminal proceedings through attendance
or by obtaining transcriptions of those proceedings. Press-Enter. Co. v.
Superior Court (Press-Enterprise II), 478 U.S. 1, 8, 13 (1986). First, courts
should ask “whether the place and process have historically been open to
the press and general public” (the experience inquiry). Id. at 8. Second,
courts should ask “whether public access plays a significant positive role in
the functioning of the particular process in question” (the logic inquiry).
Id. If both inquiries yield affirmative answers, the right attaches. See id.
at 9; see also Baltimore Sun Co. v. Goetz, 886 F.2d 60, 64 (4th Cir. 1989).
Applying these considerations, the Court has held that the First
Amendment guarantee of qualified public access attaches to criminal trials,
see Richmond Newspapers, 448 U.S. at 580, voir dire examinations, see Press-
Enterprise I, 464 U.S. at 508–10, and trial-like preliminary hearings, see Press-
Enterprise II, 478 U.S. at 13.
¶11             Morgan conflates the right to attend voir dire with a right to
access juror names. They are far from the same thing. Here, the public

                                       5
        MORGAN/NEFF V. HONS. DICKERSON AND CARDINAL/STATE
                       Opinion of the Court

was not barred from attending any part of the criminal trials, including voir
dire, so the most essential press and public right is not implicated. But the
Supreme Court has not addressed whether the First Amendment guarantee
of qualified public access to voir dire examinations extends to learning
jurors’ names. Regardless, Morgan argues that failing to disclose jurors’
names essentially bars the public from attending part of the voir dire
examinations. Consequently, he asserts we should apply the experience
and logic inquiries to determine whether the First Amendment guarantees
the public a qualified right of access to those names.

¶12            The experience and logic inquiries are an imperfect fit. They
were designed to determine whether criminal proceedings should be open
for public attendance and scrutiny, not whether the public has a
presumptive right to information concerning criminal proceedings that is
not announced in open court. See Press-Enterprise II, 478 U.S. at 8.
Notably, jurors’ names are neither a “place” nor a “process,” the focal
points for the experience and logic inquiries. Also, use of the inquiries risk
conflict with the accepted principle that the First Amendment does not
guarantee “a right of access to all sources of information within government
control.”     Houchins v. KQED, Inc., 438 U.S. 1, 9, 14 (1978) (“The
Constitution itself is neither a Freedom of Information Act nor an Official
Secrets Act.”); see also United States v. Blagojevich, 612 F.3d 558, 563 (7th
Cir. 2010) (reflecting uncertainty about “whether we should treat the
judge’s decision [to refer to impaneled jurors by number] as a partial
closure of voir dire covered by Press-Enterprise I or as a right-of-access
situation more like KQED”); In re Boston Herald, Inc., 321 F.3d 174, 183 (1st
Cir. 2003) (noting courts have rejected First Amendment right-of-access
claims to discovery materials, withdrawn plea agreements, search warrant
affidavits, and presentence reports).

¶13            Despite the incongruity of the test here, we will apply the
experience and logic inquiries to determine whether announcing jurors’
names forms an integral part of voir dire examinations, thereby giving the
public a qualified constitutional right to learn those names. See Press-
Enterprise I, 464 U.S. at 505–10. Other courts have applied these inquiries
in deciding whether the First Amendment guarantees a qualified right of
access to jurors’ names, and the parties offer no other analytical paradigm.
See, e.g., Commonwealth v. Long, 922 A.2d 892, 901 (Pa. 2007); Gannett Co. v.
State, 571 A.2d 735, 736–37 (Del. 1989).



                                      6
        MORGAN/NEFF V. HONS. DICKERSON AND CARDINAL/STATE
                       Opinion of the Court

                                      B.

                               1.   Experience

¶14           The experience inquiry focuses on whether the “place or
process” has been open historically throughout the country rather than in
particular states or localities. See El Vocero de Puerto Rico (Caribbean Int’l
News Corp.) v. Puerto Rico, 508 U.S. 147, 150–51 (1993). The Supreme Court
has drawn from multiple sources to pinpoint historical practice, including
English and American commentators on the common law existing when the
Constitution was adopted and ratified, then-existing state authorities, and
modern statutes reflecting the public’s understanding of historical
practices. See Gannett, 571 A.2d at 743–44 (collecting cases).

¶15           We are spared the task of combing history to decide whether
the voir dire examination process was traditionally open to the public.
The Court in Press-Enterprise I concluded that historically, “the process of
selection of jurors has presumptively been a public process.” 464 U.S.
at 505–08. Our inquiry, then, focuses on whether revealing jurors’ names
was traditionally part of those public proceedings.

¶16           Many courts and commentators have probed history and
concluded that jurors’ names were traditionally revealed during jury
selection proceedings. See, e.g., United States v. Wecht, 537 F.3d 222, 235–37
(3d Cir. 2008) (reviewing cases, statutes, and commentary before
concluding “it appears that public knowledge of jurors’ names is a
well-established part of American judicial tradition”); Long, 922 A.2d at
901–03 (conducting similar survey and concluding “jurors’ names have
commonly been disclosed during trial”); David Weinstein, Protecting a
Juror’s Right to Privacy: Constitutional Constraints and Policy Options, 70
Temp. L. Rev. 1, 30 (1997) (“The names of jurors have been available to the
public throughout the history of the common law.”). We need not re-plow
this ground and thus accept it.

¶17           Courts have reached opposing conclusions regarding
whether this history merits an affirmative answer to the experience inquiry.
Most courts have concluded it does. See, e.g., Wecht, 537 F.3d at 237 (“[T]he
‘experience’ prong . . . favors a conclusion that jurors’ names have
traditionally been available to the public prior to the beginning of trial.”);
Long, 922 A.2d at 902–03 (to same effect); State ex rel. Beacon J. Publ’g Co. v.
Bond, 781 N.E.2d 180, 193 ¶ 42 (Ohio 2002) (to same effect). A minority of

                                       7
        MORGAN/NEFF V. HONS. DICKERSON AND CARDINAL/STATE
                       Opinion of the Court

courts have reached the opposite conclusion. The Delaware Supreme
Court’s decision in Gannett exemplifies the minority reasoning. Although
recognizing the history of revealing jurors’ names during voir dire, the
Gannett Court disagreed that the nation has “any historical tradition of
constitutional dimension regarding public access to jurors’ names” and
instead concluded this tradition simply “gives trial courts discretion over
such matters.” Gannett, 571 A.2d at 748; see also United States v. Black, 483
F. Supp. 2d 618, 624–26 (N.D. Ill. 2007).

¶18            Although the minority position is well taken, we find the
majority position more persuasive. The Supreme Court has focused on
whether courts historically permitted access to proceedings without
discussing whether those proceedings were conducted as a matter of
discretion or directive. See Press-Enterprise II, 478 U.S. at 8 (explaining
courts should consider “whether the place and process have historically
been open” because “a ‘tradition of accessibility implies the favorable
judgment of experiences’” (quoting Globe Newspaper, 457 U.S. at 605)). But
see In re Reps. Comm. for Freedom of the Press, 773 F.2d 1325, 1332 (D.C.
Cir. 1985) (“The further requirement that the historical practice play ‘an
essential role’ in the proper functioning of government is also needed, since
otherwise the most trivial and unimportant historical practices—for
example, the courts’ earlier practice of reading their judgments aloud in
open session—would be chiselled in constitutional stone.”). Tradition is
the driving force behind this inquiry, not the authority underpinning that
tradition. Whether access to jurors’ names was discretionary with courts,
and thus considered nonessential to public observation of voir dire, bears
on whether access “play[ed] a significant positive role in the functioning of
[voir dire],” which is the subject of the logic inquiry. See Press-Enterprise II,
478 U.S. at 8. We answer the experience inquiry by concluding that courts
have historically revealed jurors’ names during voir dire proceedings.

                                   2.   Logic

¶19           By asking whether access to jurors’ names “plays a significant
positive role in the functioning of the particular process in question,” the
logic inquiry sets an exacting standard. See id. (emphasis added). A
minimally positive role falls short. Morgan argues the standard is met
here because public access to jurors’ names carries the same benefits as
accessing voir dire proceedings and trials. The State counters that
accessing jurors’ names would not significantly add to the proper


                                        8
        MORGAN/NEFF V. HONS. DICKERSON AND CARDINAL/STATE
                       Opinion of the Court

functioning of voir dire, and disclosure would expose jurors to the risk of
danger and embarrassment.

¶20           Press-Enterprise I’s reasoning for holding that open voir dire
examinations play a significant positive role in that process guides our
answer to the logic inquiry. The Court observed that the public right to
attend voir dire promotes fairness and the appearance of fairness, critical to
public confidence in the criminal justice system. Press-Enterprise I, 464 U.S.
at 508. Specifically, “[t]he value of openness lies in the fact that people not
actually attending trials can have confidence that standards of fairness are
being observed; the sure knowledge that anyone is free to attend gives
assurance that established procedures are being followed and that
deviations will become known.” Id. Open proceedings also have a
“community therapeutic value” by providing an outlet for public reaction
to criminal acts. Id. at 508–09 (quoting Richmond Newspapers, 448 U.S. at
570). “[P]ublic proceedings vindicate the concerns of the victims and the
community in knowing that offenders are being brought to account for their
criminal conduct by jurors fairly and openly selected.” Id. at 509. In
short, open proceedings play a significant positive role in voir dire by
checking the courts to ensure established standards are being used to select
jurors and by simultaneously assuring the public that fairly selected jurors
are holding offenders to account for their crimes. See id. at 508–09; see also
Press-Enterprise II, 478 U.S. at 9.

¶21            Morgan has failed to show that public access to jurors’ names
likewise plays a significant positive role in voir dire. With or without such
access, the press and the public can attend voir dire proceedings and were
able to do so in these cases. Anyone can sit in the courtroom during a
criminal trial and observe the juror screening process, including voir dire
examinations.       They can also observe for-cause challenges and
peremptory strikes, hear the judge’s rulings, and mark any deviation from
standards put in place by the legislature or this Court to select a fair jury.2
See A.R.S. §§ 21-301 to -336 (providing jury pool formation procedures);
Ariz. R. Crim. P. 18.2–18.6 (outlining jury selection procedures). The
public is also generally entitled to access public records reflecting how jury
pools are formed in the superior court.             See A.R.S. § 39-121.01(D)
(establishing public records request procedures); Ariz. R. Sup. Ct. 123
(setting forth presumptive open record policy for court records and

2 Effective January 1, 2022, Arizona no longer permits peremptory strikes
of jurors. See Ariz. Sup. Ct. Order No. R-21-0020.

                                      9
         MORGAN/NEFF V. HONS. DICKERSON AND CARDINAL/STATE
                        Opinion of the Court

establishing access procedures). Accessing jurors’ names would not
significantly add to the public’s ability to assure itself that voir dire is fairly
conducted or to check the courts in disregarding established standards for
jury selection.

¶22             Other courts have reached the opposite conclusion, reasoning
that public knowledge of jurors’ names would deter prospective jurors
from misrepresenting their answers during voir dire, permit public
investigation of the accuracy of those answers, and assure the public that
prospective jurors are drawn from a fair cross-section of the community.
See, e.g., Long, 922 A.2d at 903–04. We disagree.

¶23            First, the public’s role in voir dire is as an observer, not as a
participant charged with selecting a fair jury. See Press-Enterprise I, 464
U.S. at 508 (describing the value of openness in terms of observation). The
judge and the parties are charged with that responsibility. See DePasquale,
443 U.S. at 383 (“In an adversary system of criminal justice, the public
interest in the administration of justice is protected by the participants in
the litigation.”). They are provided prospective jurors’ names and are
highly motivated to safeguard the integrity of the process, ensure the jury
pool is drawn from a fair cross-section of the community, and unearth any
information demonstrating juror bias. See Gannett, 571 A.2d at 750 (“The
courts, the State and the defendant have concurrent paramount concerns
for, and obligations to assure, a fair trial.”); Ariz. R. Crim. P. 18.4
(authorizing parties to challenge both the entire jury panel on the ground it
was not properly selected and the seating of individual jurors if a
reasonable ground exists to believe the juror cannot render a fair and
impartial verdict).

¶24            Second, we are unconvinced that providing open access to
jurors’ names would cause prospective jurors to be more forthcoming
during voir dire. See Gannett, 571 A.2d at 750 (refusing to adopt the
“cynical view” that jurors would not respond truthfully unless the press
has access to jurors’ names). It is just as likely that such access would
motivate them to be less than forthcoming to avoid public embarrassment
about very sensitive matters, like disabilities, medications, and past
experiences as crime victims. See Black, 483 F. Supp. 2d at 628 (stating that
public access to jurors’ names during trial “enhances the risk that the jury
will [not be] able to function as it should, in secrecy and free of any outside
influence” (emphasis omitted)). And in this internet age, where jurors’
names can trigger lightning-fast access to a wealth of biographical

                                        10
        MORGAN/NEFF V. HONS. DICKERSON AND CARDINAL/STATE
                       Opinion of the Court

information, including addresses, any slightly positive role in divulging
jurors’ names to the public is outweighed by the risk to jury integrity.

¶25           In sum, public access to jurors’ names promotes neither
fairness in voir dire proceedings nor the perception of fairness. As such,
it does not play a significant positive role in the functioning of voir dire,
and we answer the logic inquiry in the negative. Consequently, the First
Amendment does not provide the press or public with a qualified right to
access jurors’ names, and § 21-312(A) is facially valid. The Cochise
County Superior Court therefore did not err by presumptively using
innominate juries.

¶26            The court has discretion to order access to jurors’ names. See
§ 21-312(A); Ariz. R. Sup. Ct. 123(e)(10). The standards for exercising that
discretion are not before us today. We note, however, that when a court
denies a request for access, a best practice would be to explain its reasoning
on the record. Finally, prospective and seated jurors are naturally free to
take the initiative and publicly reveal their own names.

                              CONCLUSION

¶27           For these reasons, we affirm the trial courts’ orders.
Although we agree with the court of appeals’ conclusion, we vacate
¶¶ 10–21 of its opinion to replace that court’s reasoning with our own.




                                     11
         MORGAN/NEFF V. HONS. DICKERSON AND CARDINAL/STATE
                   JUSTICE BOLICK, Concurring

BOLICK, J., concurring:

¶28             I agree entirely with the Court’s analysis. I write only to add
that the statute protecting juror names survives even the most demanding
First Amendment compelling-interest standard.               Unlike most states,
Arizona’s constitution contains an express privacy protection, providing in
relevant part that “[n]o person shall be disturbed in his private affairs . . .
without authority of law.” Ariz. Const. art. 2, § 8. Whatever the scope of
that right, see State v. Mixton, 250 Ariz. 282 (2021), the State plainly has a
compelling interest in enforcing it to protect juror privacy. See, e.g.,
Simpson v. Miller, 241 Ariz. 341, 345 ¶ 9 (2017) (constitutional provisions
reflect “state interests of the highest order”); cf. State ex rel. Brnovich v. City
of Tucson, 242 Ariz. 588, 601 ¶ 53 (2017) (agreeing with the proposition that
a right protected by the state constitution is “a subject of state concern”); id.
at 607 ¶ 83 (Bolick, J., concurring in part and in the result) (stating that a
state constitutional right “necessarily elevates the subject matter to
statewide concern”). For this reason, in addition to the reasons set forth in
the main opinion, I concur.




                                        12